Case: 4:17-cv-02455-CDP Doc. #: 132 Filed: 04/01/19 Page: 1 of 6 PageID #: 2927




                           U.S. District Court for the
                          Eastern District of Missouri
                               Eastern Division


Maleeha Ahmad, et al.,
     Plaintiffs,                         Case No. 4:17-cv-2455-CDP

             v.
                                         The Honorable Catherine D. Perry
City of St. Louis,
      Defendants.



           Nonparty National Lawyers Guild’s Motion to Quash
        Defendant City of St. Louis’s Subpoena against Scott Kampas
   The National Lawyers Guild (NLG) hereby moves to quash the subpoena
issued by defendant City of St. Louis against Scott Kampas. The subpoena
demands Kampas’s appearance at a deposition to give testimony and that he

produce “[a]ny and all documents, videos, and/or recordings, including
powerpoint presentation(s), handouts, pamphlets, and/or written or typed notes,
regarding any legal observer trainings you have conducted or attended and any

documents you received from the National Lawyers Guild and/or ACLU pertaining
to legal observer trainings.” Defendant’s Subpoena against Scott Kampas, dated
March 18, 2019 (See Ex. 1).
Case: 4:17-cv-02455-CDP Doc. #: 132 Filed: 04/01/19 Page: 2 of 6 PageID #: 2928




    As argued in the accompanying memorandum of law, this subpoena demands
testimony without specifying the deposition’s scope or subject matter. NLG now

moves to quash this subpoena, as it seeks materials and testimony subject to trade-
secret and attorney-work product confidentiality. Further, this court should quash
the subpoena because it is overbroad, and it seeks materials and testimony that are

irrelevant to this case.
    Wherefore, the National Lawyers Guild respectfully requests this Court issue
an order granting this request to quash the subpoena against Scott Kampas.

                                                              Respectfully submitted,
                                                           /s/ Margaret Ellinger-Locke
                                                  Margaret Ellinger-Locke, 63802MO
                                                                 2019 Sheridan Street
                                                               Hyattsville, MD 20782
                                                          Ellinger.Locke@gmail.com
                                                                Phone: (314) 805-7335

                                   Certificate of Service

       I certify that on April 1, 2019, the foregoing was served electronically on all
parties via CM/ECF.

                                               /s/ Margaret Ellinger-Locke, 63802MO
                                              Counsel for the National Lawyers Guild
Case: 4:17-cv-02455-CDP Doc. #: 132 Filed: 04/01/19 Page: 3 of 6 PageID #: 2929




          Exhibit 1
Case: 4:17-cv-02455-CDP Doc. #: 132 Filed: 04/01/19 Page: 4 of 6 PageID #: 2930
Case: 4:17-cv-02455-CDP Doc. #: 132 Filed: 04/01/19 Page: 5 of 6 PageID #: 2931
Case: 4:17-cv-02455-CDP Doc. #: 132 Filed: 04/01/19 Page: 6 of 6 PageID #: 2932
